Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Relative to claim 1, the prior art does not disclose: 
An apparatus for separating totes from a stack of totes, comprising: 
a cam and a respective follower arranged on each of the first and second sides of the stack of totes, the cam and follower configured such that, upon lowering of the lifting member by a first distance after the disengagement of the latches, each cam interacts with the respective follower to act on the first and second latches to engage with a next tote above the lowermost tote, 
a holding mechanism configured to act on the first and second latches to maintain engagement with the next tote when the cams cease to interact with the respective followers upon lowering of the lifting member beyond the first distance, and,
upon still further lowering of the lifting member, each latch interlocks with a mating feature on the next tote and the lowermost tote is separated from the stack of totes, as claimed.

Relative to claim 13, the prior art does not disclose: 
A method for separating totes from a stack of totes, comprising: 
retaining a stack of totes at a desired height by engaging a lowermost tote in the stack of totes with first and second latches arranged on first and second sides of the stack of totes, 
lowering the lifting member by a first distance to engage a cam with a respective follower arranged on each of the first and second sides of the stack of totes, whereby each cam interacts with the respective follower to act on the first and second latches to engage with a next tote above the lowermost tote, 
lowering the lifting member beyond the first distance to disengage each cam from the respective follower, and maintaining engagement of the first and second latches with the next tote via a holding mechanism, and 
separating the lowermost tote from the stack of totes, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655